DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 7/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heon et al (US 2016/0347350) in view of Tsuruta et al (US 2007/0176387). 
Heon discloses:
With regard to claim 1 - A vehicle front structure comprising: 
a vehicle frame 12; 
an upper suspension arm 110 pivotally coupled to the vehicle frame about first and second upper pivot points; 
a lower suspension arm 108 pivotally coupled to the vehicle frame about first and second lower pivot points; 
a sway bar 136 coupled to the upper suspension arm via a control link 134 and located above the upper suspension arm, the sway bar having a center bar portion that is pivotally attached to the vehicle frame and defines a main torsion axis of the sway bar, the control link being entirely located above the upper suspension arm (“Turning back to FIGS. 5 to 7, each upper A-arm 110 has a bracket 132 connected on top of its rear arm 128. Links 134 are connected at their lower ends by ball joints to the brackets 132.” - ¶[0064]); and 
a rack and pinion steering 160 arranged between the upper and lower suspension arms (see Fig. 5), the rack and pinion steering being located adjacent the second upper pivot point and between the first and second upper pivot points with respect to the longitudinal vehicle direction.
Heon fails to explicitly disclose the main torsion axis being located between the first and second upper pivot points with respect to a longitudinal vehicle direction.  Tsuruta teaches:
A vehicle front structure comprising: 
a vehicle frame; 
an upper suspension arm 76 pivotally coupled to the vehicle frame about first and second upper pivot points 69a,76b; 
a lower suspension arm 67 pivotally coupled to the vehicle frame about first and second lower pivot points 65,77b; and
a sway bar 87 coupled to the upper suspension arm via a control link 87b and located above the upper suspension arm 76, the sway bar 87 having a center bar portion that is pivotally attached to the vehicle frame and defines a main torsion axis of the sway bar, with the main torsion axis being located between the first and second upper pivot points 69a,76b with respect to a longitudinal vehicle direction (see Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Heon with the teaching of Tsuruta such that the sway bar is attached to the front arm of the upper A-arm and thus the main torsion axis being located between the first and second upper pivot points with respect to a longitudinal vehicle direction to allow for a more compact design of the upper arm and sway bar assemblies.

With regard to claim 3, Heon discloses a vehicle front structure comprising: 
a vehicle frame 12; an upper suspension arm 110 pivotally coupled to the vehicle frame about first and second upper pivot points; 
a lower suspension arm 108 pivotally coupled to the vehicle frame about first and second lower pivot points; 
a sway bar 136 attached to the upper suspension arm and located above the upper suspension arm; and 
a rack and pinion steering 160 arranged between the upper and lower suspension arms, the rack and pinion steering being located adjacent the second upper pivot point and between the first and second upper pivot points with respect to a longitudinal vehicle direction (See Fig. 5), the sway bar being attached coupled to the upper suspension arm via a control link 132 at an attachment point, the control link being entirely located above the upper suspension arm.
Heon fails to disclose an attachment point that is located closer to the first upper pivot point than to the second upper pivot point as viewed in a lateral vehicle direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Heon with the teaching of Tsuruta such that the sway bar is attached to the front arm of the upper A-arm and thus the main torsion axis being located between the first and second upper pivot points with respect to a longitudinal vehicle direction to allow for a more compact design of the upper arm and sway bar assemblies.

With regard to claim 4, Heon discloses wherein the sway bar is attached to the vehicle frame rearward of the attachment point of the upper suspension arm to the sway bar.

With regard to claim 5, Tsuruta teaches wherein the sway bar is located between the first and second upper pivot points with respect to the longitudinal vehicle direction.

With regard to claim 7, Heon discloses further comprising a front differential 96 provided on the vehicle frame at a location forward and below of the rack and pinion steering.

With regard to claim 8, Heon discloses wherein the front differential 96 is vertically aligned with a front shock absorber attachment point of the upper suspension arm as viewed in a lateral vehicle direction (see Figs. 5 and 6).

With regard to claim 9, Heon discloses wherein the upper suspension arm 110 has a main body, a necked portion with a ball joint (connected to knuckle 104), a first arm part 126 with the first upper pivot point and a second arm part 128 with the second upper pivot point.

With regard to claim 13, Heon discloses wherein the second upper pivot point is located rearward of the first upper pivot point with respect to the longitudinal vehicle direction.

Claim(s) 2, 6, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heon and Tsuruta, as applied to claims 1, 3-5, 7-9, 13, above, and further in view of Upah (US 10,479,408).  Though Heon discloses a shock absorber, Heon and Tsuruta fail to explicitly disclose the shock absorber as being attached to the upper suspension arm at a front shock absorber attachment point that is located closer to the first upper pivot point than to the second upper pivot point as viewed in a lateral vehicle direction.  Upah teaches:
With regard to claim 1 - A vehicle front structure comprising: 
a vehicle frame; 
an upper suspension arm 90L pivotally coupled to the vehicle frame about first 98L and second 100L upper pivot points; 
a lower suspension arm 92L pivotally coupled to the vehicle frame about first and second lower pivot points; and
a rack and pinion steering 172 arranged between the upper and lower suspension arms, the rack and pinion steering 172 being located adjacent the second upper pivot point 100L and between the first and second upper pivot points 98L,100L with respect to a longitudinal vehicle direction.

With regard to claim 2 - a front shock absorber 94L coupled between the vehicle frame 12 and the upper suspension arm 90L, the shock absorber 94L being attached to the upper suspension arm 90L at a front shock absorber attachment point that is located closer to the first upper pivot point than to the second upper pivot point as viewed in a lateral vehicle direction (see Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front suspension Heon and Tsuruta with the teaching of the shape of Upah’s upper control arm such that the shock absorber is attached to the upper suspension arm at a front shock absorber attachment point that is located closer to the first upper pivot point than to the second upper pivot point as viewed in a lateral vehicle direction to allow for a more frontwardly placed wheel.

With regard to claim 6, Heon disclose wherein the upper suspension arm includes a first arm part 126 and a second arm part 128 that are fixed together.  However, Heon and Tsuruta fail to explicitly disclose the upper control arm parts as being stamped.  Upah discloses wherein the upper suspension arm includes a first stamped arm part and a second stamped arm part that are fixed together (“The structural elements can be formed by any appropriate process, such as but not limited to rolling, hydroforming, bending, welding, extruding, stamping, any combination of these processes, etc.” – Column 7, Lines 49-52).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front suspension Heon and Tsuruta with the teaching of the shape of Upah’s upper control arm such that the upper control arm parts are stamped since changing a method of forming is considered to be of ordinary skill in the art.

With regard to claims 10-12, Heon and Tsuruta fail to explicitly disclose the claimed shape of the upper control arm.  Refer to the marked up Fig. below with regard to the rejections of claims 10-12, 14, and 15:

    PNG
    media_image1.png
    658
    731
    media_image1.png
    Greyscale

With regard to claim 10, Upah teaches wherein the first arm part primarily extends from the main body to the first upper pivot point in a lateral vehicle direction, and the second arm part has a goose neck section that primarily extends from the main body in the longitudinal vehicle direction and then primarily extends in the lateral vehicle direction to the second upper pivot point (see above).

With regard to claim 11, Upah teaches a tie rod 170L having a first end operatively coupled to the rack and pinion steering 160 and a second end configured to be coupled to a knuckle 96L, the tie rod 170L extending beneath the goose neck section of the second arm part (Fig. 3).

With regard to claim 12, Upah teaches wherein the tie rod 170L extends substantially perpendicular to the goose neck section of the second arm part as viewed from a top plan view.

With regard to claim 14, Upah discloses wherein the upper suspension arm has a ball joint that is located closer to the first upper pivot point than the second upper pivot point as viewed in a lateral vehicle direction (see marked up Fig. above).

With regard to claim 15, Tsuruta teaches that the sway bar is attached to the upper suspension arm such that the ball joint of the arm of Upah would be disposed between an attachment point of the sway bar to the upper suspension arm and a main torsion axis of the sway bar as viewed in the lateral vehicle direction.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front suspension Heon and Tsuruta with the teaching of the shape of Upah’s upper control arm and the ball joint coupling the upper control arm to the knuckle to allow for a more frontwardly placed wheel, allowing clearance from other vehicular components and to allow for more degrees of articulation between the upper control arm and the knuckle.
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Heon explicitly discloses the new limitations of the links of the sway bar being located entirely above the upper control arm.  Should Applicant wish to discuss the rejections or further possible language in the interest of expedited prosecution, Examiner is available for interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	November 4, 2022


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616